ORNEY        GENERAL
                      OFTEXAS



Honorable Baeoom Giles
Commissioner, General Land Office
Austin, Texas

Dear Sir:                Opiniori No. O-6771
                         Re: Right of reinstatement under
                             Artiole 5326, by purchase of
                             school land under tax judgment
                             after forfeiture of land by
                             Commissioner of the General
                             Land Offioe.

          Referenoe is made to your letter of August 3, ,1945,
whioh is as follows:

          "I am in reoeipt of a letter from Mr. J. L.
    Rasberry of the law firm of Burgas, Soott, Rasberry
    & Hulse of El Paso, Texas in whioh he makes inquiry
    regarding the reoognitlon of this department of the
    right of reinstatement under Artiole 5326,by one who
    holds title by virtue of a tax deed.executed under
    a tax judgment in a suit filed after the forfeiture
    of the land for nonpayment of interest. It is the
    contention of this department that any tax suit
    instituted against the purchaser after the date of
    forfeiture of the purchase oontracts would take no
    title to the land from him for the reason that the
    title revested in the State of Texas Permanent Free
    Sohool Fund upon forfeiture of the purohase oontracts.

          "I have been requested by Mr. Rasberrg to ask
     for an official opinion from your office on the matter.
     The lands in question were Publio Free School Lands.
     purohased from the State on deferred payment plan, and
     whioh were forfeited for non-payment of interest .on
     July 28, 1941. Acoordlng to the information furnished
     by Mr. Rasberry, these lands were sold to the County
     of El Paso on March 8 and lY*arch9, 1945 under a
     judgment in a suit for foreolosure of tax liens.

          "Please givd me your offioial opinion as to the
    validity of thy@ +~bove mentioned sale under tax judgment,
    and as to whetl:,~:lx
                       or not such conveyance held by an
    assignee of the County would entitle him to reinstate-
    mol:t of the purchase contracts under Ar~ticle 5326."
                                                                .   .




           ft is well settUd that when Public Pree %Chooi
Ha&3 itifdPf8ifBd bs thi, &dmissioner,   as is the case here*
the title to the Z&id V&tit& in the %tater and it reVerta
to the status ;Ithad before it was sold, the former owner
having no tiiiia or r&ght of possession+   Lawless Vf~#right
(Cl&v, Appr) 86 S.W. U40~ Houston Oil doi ve ,Reese;6orrihak
frbf‘ f&3*, l6l   id”Wi +&I$, wit   a,r errdr   rtjflisi8dr




           'it-da&id df thiti hid dnder t&e judgment is af
ammi@ void, ~rifitie;t&i ~tia@ient,&bt~r h&a tip title 6~
rigkt of p(3ss8stiidfitd thiti @&id Wtil sudh time as he
exei+aised his ri t ef reInstatement as is provided for
in APt;r @S6   dk.,       Btate VS %toVall, Pexc diva Appo
76 %.WI  (2) .kO6j Danoiger Vd %tate, et alt 166 8fWi  (2)
914 (%upa 6tr)o The @&ses abolte cited also hold that after
the imd has passed into the hands,of the soirereign, it is
not then available for sale in satisfaotion of the taxes
adjUdge& age&kit ltr

           Under Article 5326i VcA.tii%ii the right of
reinstetement after feffeiture la Limited to the last
pilrehatierfrom the Btate or his vendees or their heirs or
legei representatiVes,   !&XI ptir6haser of this land under
the ta% judgment rebeived no title by virtue of his pur-
aheael and being a stranger to the original award by the
State, he ha8 no rights under the reinstatement statuter
           !I%4 opinion herein expressed bonfurms to your
depertiMnta1 eonstructioti of the law, and is in accord
with the dpinion of previaus~ffttorne' 5eneraLs as evidenoed
by tiha opinions written q the Bona 9,‘ B. %iaedley, then
Assltit&nt Attorney ffenerall on jdaroh 14, 1913# and Feb;
ruary 5, i915# reported on pages 527 and 567 of the Attorney
-   .   -




            Hon. Basoom Giles - Page 8, O-6771



            General's Reporta for trPlosemspeotive   years.


                                              Yours very truly

                                         ATTORIWY 5ENERhL OF TEXAS

                                         a/ Jaok W. Rowland-

                                         BY          Jack W. Bowl&d
                                                           Assistent


            JWRrBT-og

            Approved hug. 17, 1945
            a/ Cirover Sellers
            httorneg 5eneral of Texas

            Approved Opinion Committee
            by BWB, Chairman




                    i